DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
	The preliminary amendments 08/01/2018 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 13-17, and those depending therefrom including claims 3, 4, 6-11, 18, 19 and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 2, the claimed “direction of the disc” is indefinite because “the disc” lacks antecedent basis.  For the purpose of examination, “the disc” will be considered “the disc-shaped polishing pad.”  
	Regarding claims 1, 2, 5, the claimed “a testing method specified in an appendix 2 of JIS K7312: 1996, "Spring Hardness Test Type C Testing Method" is indefinite.  MPEP 2173.05(s) are to be complete in themselves and incorporation by reference "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is 
	Furthermore, since the claim is referring to a document with antecedent basis having been previously established.  Applicant would have to introduce the documents as “[the] testing method” and “[the] appendix 2 of [the document] JIS K7312: 1996 “Spring Hardness Test Type C Testing Method.”  
	 For the purpose of examination, and as best understood, the claimed “a testing method specified in an appendix 2 of JIS K7312: 1996, "Spring Hardness Test Type C Testing Method" will be considered an ASKER Type C hardness or equivalent.  
	Regarding claims 13, 14, 15, 16, and 17, applicant makes indefinite whether the claimed specific surfaces such as “a polishing surface” of claim 13, “a surface other than a polishing surface” of claim 14, “a side surface” of claim 15, “a wall surface of the through-hole” of claim 16, and “a surface opposite to a polishing surface” of claim 17 are specific forms of the originally introduces “a part of or an entire surface.”  The issue appears either (1) if they aren’t the same surfaces, then applicant must better define “a part of or an entire surface” as “part” and “entire” are not defining adjectives of “surface” since all surfaces inherently have a part and an entirety; and (2) if they are the same, then applicant should introduce the more specific form by modifying the general structure (for example, “wherein the surface comprises a side surface.”  
	For example, applicant states in claim 12 that “a water stop portion is formed at a part of or an entire surface” in Figure 12, and then claims “the water stop portion is formed at a side 
	Regarding claim 17, Applicant claims “the water stop portion is formed on a surface other than a polishing surface of the interconnected cell layer” in claim 14 but also claims “the support layer is the interconnected cell layer” in claim 17.  This is unclear as “the interconnected cell layer” appears to include the polishing surface (“a polishing surface of the interconnected cell layer”) but be “a support layer formed on a surface opposite to a polishing surface of the polishing layer” as claimed in claim 17.  Applicant should clarify whether the “interconnected cell layer” is the support layer or the polishing layer, or possibly reword the claim such that “interconnected cell layer” is a material.  For example, “the support layer comprises an interconnected cell layer.”  For the purpose of examination, the examiner will consider both the polishing layer and the support layer to be made of an interconnected cell layer material.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US-6,783,437).
	Regarding claim 12 (Original), He (US-6,783,437) discloses a polishing pad (900) used for polishing with a polishing slurry (“chemical slurry”) [He; col. 4, lines 20-24], wherein a water stop portion (edges 908 sealed with a liquid resistant material so that liquids and/or chemical 
	Regarding claim 13 (Original), He discloses the polishing pad according to claim 12, further comprising: a polishing layer (top pad 902 provided with polishing surface); and
a support layer (sub-pad 904) formed on a surface opposite to a polishing surface of the polishing layer (top pad 902) (Fig. 9A), wherein
the support layer (sub-pad 904) is the water stop portion (908) (Fig. 9A).
	Regarding claim 14 (Original), He discloses the polishing pad (11, 12, 13) according to claim 12, further comprising
an interconnected cell layer (top pad 902 can be made of polyurethane foam, which applicant describes as a material exhibiting the structure of an interconnected cell layer) [He; col. 5, lines 52-56] made of a porous material (foam) having an interconnected cell structure (polyurethane) [He; col. 5, lines 52-56], wherein
the water stop portion (908) is formed on a surface other than a polishing surface (formed on the side surface) of the interconnected cell layer (top pad 902) [He; col. 5, lines 52-56].
	Regarding claim 15 (Original), He discloses the polishing pad according to claim 14, wherein the water stop portion (08) is formed at a side surface of the interconnected cell layer (the sub-pad 904 considered to be at least part of the polyurethane foam material forming the interconnected cell layer) [He; col. 5, line 52-56].  
	Regarding claim 17 (Original), He discloses the polishing pad according to claim 14, further comprising: a polishing layer (top pad 902); and
a support layer (sub-pad 904) formed on a surface opposite to a polishing surface of the polishing layer (902) (Fig. 9B), wherein

Regarding claim 19 (Currently Amended), He discloses the polishing pad according to claim 13, wherein the polishing layer (902) is made of a material harder than the support layer (904) (“top pad 1002 is more rigid than the sub-pad 1004 so as to provide a sufficiently rigid polishing surface”) [He; col. 6, lines 63-67].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motonari (US-2009/0209185) in view of Gitis (US-2002/0037681) and Fukuda (US-2009/0093202).
	Regarding claim 1 (Original), Motonari (US-2009/0209185) discloses a polishing method comprising:
using a disc-shaped polishing pad (11, 12, 13), the polishing pad (11, 12, 13) having a peripheral surface (edge of polishing pad 11, 12, 13) on a polishing surface side in an axial direction of the disc of a tapered surface (15) whose diameter is reduced to the polishing surface, the polishing pad (11, 12, 13) having an angle formed by the peripheral surface (edge of polishing pad 11, 12, 13) on the polishing surface side and the polishing surface of 125° or more and less than 180° (between 90 degrees and 180 degrees) [Motonari; paragraph 0037];

Motonari fails to disclose wherein a hardness of the polishing pad (11, 12, 13) is 40 or more durometer Type C.  Motonari fails to disclose the polished surface is larger than the polishing surface and pressing the polishing surface against the polished surface and moving the polishing pad to polish the polished surface.
As to the polished surface being larger, Gitis (US-2002/0037681) teaches wherein a polished surface (wafer 20b) is larger than the polishing surface (of polishing pad 10b) (Fig. 1B), and pressing the polishing surface (10b) against the polished surface (20b) and moving the polishing pad (10b) to polish the polished surface (20b) (“a rotational polishing head, which can be positioned vertically and horizontally”) [Gitis; paragraph 0042] (“e distance between the polishing pad rotational axis and the wafer rotational axis is typically varied in an oscillatory manner”) [Gitis; paragraph 0009] (Fig. 1B).  Since making the polishing surface of the polishing pad smaller than the polishing surface is one of two obvious alternatives of bringing the polishing pad and wafer together in a CMP process [Gitis; paragraphs 0008 and 0009], it therefore would have been obvious to one of ordinary skill in the art to use a smaller polishing pad than the surface of a workpiece as taught by Gitis for the pad of Motonari in order to effect a more precise control of surface uniformity provided by specific placement of a polishing pad upon the wafer being polished.  
	As to the hardness, Fukuda (US-2009/0093202) teaches a polishing pad having a hardness of 40 or more durometer Type C (“the polishing layer 13' has preferably a hardness measured by ASKER C hardness meter, ranging from 10 to 80 degrees, more preferably 20 to 60 degrees”) [Fukuda; paragraph 0149].  Since Fukuda teaches that a hardness of 40 or more durometer is used to provide final polishing in CMP polishing, it therefore would have been 
Regarding claim 2 (Original), Motonari (US-2009/0209185) discloses a polishing method comprising:
using a disc-shaped polishing pad (11, 12, 13), the polishing pad (11, 12, 13) having a peripheral surface (edge of polishing pad 11, 12, 13) on a polishing surface side in an axial direction of the disc of a an arc surface (15) (Figs. 1 and 6);
supplying a slurry containing abrasives to a polished surface (“groove 16 holds a chemical mechanical polishing aqueous dispersion that is supplied during chemical mechanical polishing to uniformly distribute the aqueous dispersion over the polishing surface”) [Motonari; paragraph 0031].
Motonari fails to disclose wherein a hardness of the polishing pad (11, 12, 13) is 40 or more durometer Type C.  Motonari fails to disclose the polished surface is larger than the polishing surface and pressing the polishing surface against the polished surface and moving the polishing pad to polish the polished surface.
As to the polished surface being larger, Gitis (US-2002/0037681) teaches wherein a polished surface (wafer 20b) is larger than the polishing surface (of polishing pad 10b) (Fig. 1B), and pressing the polishing surface (10b) against the polished surface (20b) and moving the polishing pad (10b) to polish the polished surface (20b) (“a rotational polishing head, which can be positioned vertically and horizontally”) [Gitis; paragraph 0042] (“e distance between the polishing pad rotational axis and the wafer rotational axis is typically varied in an oscillatory manner”) [Gitis; paragraph 0009] (Fig. 1B).  Since making the polishing surface of the polishing pad smaller than the polishing surface is one of two obvious alternatives of bringing the polishing pad and wafer together in a CMP process [Gitis; paragraphs 0008 and 0009], it therefore would have been obvious to one of ordinary skill in the art to use a smaller polishing pad than the surface of a workpiece as taught by Gitis for the pad of Motonari in order to effect a more precise control 
	As to the hardness, Fukuda (US-2009/0093202) teaches a polishing pad having a hardness of 40 or more durometer Type C (“the polishing layer 13' has preferably a hardness measured by ASKER C hardness meter, ranging from 10 to 80 degrees, more preferably 20 to 60 degrees”) [Fukuda; paragraph 0149].  Since Fukuda teaches that a hardness of 40 or more durometer is used to provide final polishing in CMP polishing, it therefore would have been obvious to one of ordinary skill in the art to modify the pad of Motonari with the claimed hardness to provide adequate planarity while polishing [Fukuda; paragraph 0149].  
	Regarding claim 3 (Currently Amended), Motonari discloses the polishing method according to claim 1, wherein the polishing surface (polishing surface 20) has a diameter of 10 mm or more and 200 mm or less (“the polishing layer 11 may have a diameter of 150 to 1200 mm”) [Motonari; paragraph 0030].
	Regarding claim 4 (Currently Amended), Motonari discloses the polishing method according to claim 1, wherein the polished surface (20) is a concave curved surface (Figs. 1 and 6).
	Regarding claim 5 (Original), Motonari (US-2009/0209185) discloses a polishing method comprising:
supplying a slurry containing abrasives to a polished surface (“groove 16 holds a chemical mechanical polishing aqueous dispersion that is supplied during chemical mechanical polishing to uniformly distribute the aqueous dispersion over the polishing surface”) [Motonari; paragraph 0031].
Motonari fails to disclose wherein a hardness of the polishing pad (11, 12, 13) is 40 or more durometer Type C.  Motonari fails to disclose pressing the polishing surface against the polished surface and moving the polishing pad to polish the polished surface.

	As to the hardness, Fukuda (US-2009/0093202) teaches a polishing pad having a hardness of 40 or more durometer Type C (“the polishing layer 13' has preferably a hardness measured by ASKER C hardness meter, ranging from 10 to 80 degrees, more preferably 20 to 60 degrees”) [Fukuda; paragraph 0149].  Since Fukuda teaches that a hardness of 40 or more durometer is used to provide final polishing in CMP polishing, it therefore would have been obvious to one of ordinary skill in the art to modify the pad of Motonari with the claimed hardness to provide adequate planarity while polishing [Fukuda; paragraph 0149].  
	Regarding claim 6 (Original), Motonari discloses the polishing method according to claim 5, wherein the polishing surface (20) has a groove (16) (Figs. 5 and 6).
	Regarding claim 7 (Original), Motonari discloses the polishing method according to claim 6, wherein the groove (16) has a width of 0.5 mm or more and 5.0 mm or less (“grooves 16 may have a width g of 0.1 mm or more”) [Motonari; paragraph 0035].
	Regarding claim 8 (Currently Amended), Motonari discloses the polishing method according to claim 5. wherein:

As to the polished surface being larger, Gitis (US-2002/0037681) teaches wherein the polishing surface (of polishing pad 10b) is smaller than the polished surface (wafer 20b).  Since making the polishing surface of the polishing pad smaller than the polishing surface is one of two obvious alternatives of bringing the polishing pad and wafer together in a CMP process [Gitis; paragraphs 0008 and 0009], it therefore would have been obvious to one of ordinary skill in the art to use a smaller polishing pad than the surface of a workpiece as taught by Gitis for the pad of Motonari in order to effect a more precise control of surface uniformity provided by specific placement of a polishing pad upon the wafer being polished.  
Regarding claim 9 (Currently Amended), Motonari discloses the polishing method according to claim 1, wherein
a support layer (cushion layer 12) softer than the polishing pad (11, 12, 13) is fixed to a surface on a side opposite to the polishing surface (20) of the polishing pad (11, 12, 13) (Fig. 1) (“material for the cushion layer is not particularly limited insofar as the material has a hardness lower than that of the polishing layer 11”) [Motonari; paragraph 0109].
	Regarding claim 20 (New), Motonari discloses the polishing method according to claim 2, wherein the polishing surface (polishing surface 20) has a diameter of 10 mm or more and 200 mm or less (“the polishing layer 11 may have a diameter of 150 to 1200 mm”) [Motonari; paragraph 0030].

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motonari (US-2009/0209185) in view of Gitis (US-2002/0037681) and Fukuda (US-2009/0093202) and further in view of Ota (US-2002/0004360).
Regarding claim 10 (Currently Amended), Motonari discloses the polishing method according to claim 1, but fails to disclose wherein the polished surface is a surface made of a synthetic resin.
	However, Ota (US-2002/0004360) teaches wherein a polished surface (surface of “electric or electronic materials”) [Ota; paragraph 0080] is a surface made of a synthetic resin (“resins”) [Ota; paragraph 0080].  Since Ota states that a polishing method for polishing electric or electronic materials such as semiconductor devices would be suitable for resins [Ota; paragraph 0080], it therefore would have been obvious to one of ordinary skill in the art to use the method of Motonari to polish a resin, either natural or artificial/synthetic, in order to planarize a resin surface as is known within the art [Ota; paragraph 0080].   
	Regarding claim 11 (Currently Amended), Motonari discloses the polishing method according to claim 1, but fails to disclose wherein the polished surface is a coated film surface.  
	However, Ota (US-2002/0004360) teaches a polished surface is a coated film surface (“insulating films”) [Ota; paragraph 0080].  Since Ota states that a polishing method for polishing electric or electronic materials such as semiconductor devices would be suitable for films [Ota; paragraph 0080], it therefore would have been obvious to one of ordinary skill in the art to use the method of Motonari to polish a coated film surface in order to planarize such a surface as is known within the art [Ota; paragraph 0080].   

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US-6,783,437) in view of Freeman (US-6,464,576).
	Regarding claim 16 (Original), He discloses the polishing pad according to claim 14, but fails to disclose
a through-hole extending in a direction intersecting with the polishing surface, the through-hole penetrating the interconnected cell layer, wherein
the water stop portion is formed at a wall surface of the through-hole.

	Regarding claim 18 (Original), He discloses the polishing pad according to claim 17, but fails to disclose:
a first through-hole extending in a direction intersecting with the polishing surface to penetrate the polishing layer; and
a second through-hole extending in the direction intersecting with the polishing surface, the second through-hole penetrating the support layer and being continuous with the first through-hole, wherein the water stop portion is formed at a wall surface of the second through-hole.
However, Freeman (US-6,464,576) teaches a first through-hole (portion of opening 20 extending through polishing layer 12) (Fig. 4) extending in a direction intersecting with the polishing surface (16) to penetrate the polishing layer (12) (Fig. 4);
a second through-hole (portion of opening 20 extending through sub-layer 14) (Fig. 4) extending in the direction intersecting with the polishing surface (16), the second through-hole (second portion of opening 20) penetrating the support layer (sub-layer 14) and being continuous with the first through-hole (first portion of opening 20) (Fig. 4), wherein a water stop portion (18a) is formed at a wall surface of the second through-hole (the portion of opening 20 through sub-layer 14) (Fig. 4).  Since Freeman teaches that the hole 20 is a means for providing an open passage for the slurry or washing liquid, it therefore would have been obvious to one of ordinary skill in the art to provide a through-hole, and the desired edge sealing as taught by both He and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.